Title: To Benjamin Franklin from Pietro Paolo and Dorothea Mallet de Celesia, [c. 3 December 1781]
From: Paolo, Pietro,Celesia, Dorothea Mallet
To: Franklin, Benjamin


Weddings of the children of Parisian nobility and haute bourgeoisie were announced by notices issued by both families. Spare in wording, these coordinated announcements mention neither date nor place. Franklin received at least ten sets of these notices, characterized by a large initial M, often highly decorated, in the upper left corner. The two we print in this volume, the one below and the one of circa February 18, 1782, announce the only two marriages we have so far been able to date.
 
M
[c. December 3, 1781]
Monsieur & Madame De Celesia ont l’honneur de vous faire part du Mariage de Mademoiselle De Celesia, leur fille, avec Monsieur le Comte De Ginestous.
